—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 23, 1992, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Owens, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
On October 8, 1991, the appellant and six other men robbed two people. After the robbery, the victims hailed two patrol cars and accompanied the officers in an effort to locate the perpetrators. After receiving a radio transmission that a chase was in progress, the officers and victims proceeded to the scene. As a result, the defendant was arrested and identified by the victims.
On appeal, the defendant claims that the hearing court improperly denied the branch of his motion which was to suppress his statement. The evidence adduced at the hearing revealed that after stopping the defendant, placing him against a car and frisking him, two of the police officers began looking underneath cars for weapons which might have been used during the robbery. The defendant spontaneously declared "I did not have a gun”, without having been questioned *442by the police. Statements made spontaneously to police officers are admissible, even if the suspect is in custody (see, People v Gonzalez, 75 NY2d 938, cert denied 498 US 833; People v Krom, 61 NY2d 187; People v Murphy, 163 AD2d 425).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.